EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please amend the following claim:
1. (currently amended) Wall element for a partition wall, comprising:
a first and a second wall panel extending parallel to each other between an upper side and an underside of the wall element, wherein the wall element is configured close to the upper side and the underside thereof to be arranged standing upright between a horizontal upper post to be mounted on a ceiling and a horizontal lower post to be mounted on a floor; and
an elongate profile which extends between the upper side and the underside is arranged between the first and the second wall panel close to a lateral end surface of the wall element,
wherein one of the first and the second wall panel extends beyond the other of the first and the second wall panel in a horizontal direction,
wherein an elongate covering element extending between the upper side and the underside is arranged on the profile on an outer side of the lateral end surface,
wherein the covering element has an at least substantially L-shaped cross-section, comprising a first leg extending in a depth direction of the wall element and a second leg lying at 
wherein a side of the second leg of the L-shaped covering element remote from the second wall panel is provided over at least substantially a whole length of the covering element with a strip of elastically deformable material.

The following is the Examiner’s statement of reasons for allowance:
The prior art of record neither teaches nor suggests as a whole, either alone or in combination, a wall element having the combination of structural elements set forth in the independent claim, the structural cooperative relationships of elements set forth in the independent claim and the specific configuration having capability of performing the functions set forth in the independent claim.  In this regard, it is the Examiner’s view, based on a totality of the record, that it would not have been obvious to modify the relevant prior art to arrive at the claimed invention, as any modification of the prior art of record that would arrive at the claimed invention would require improper hindsight.  In this instance, the preponderance of evidence lies on the side of Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
The restriction requirement, as set forth in the Office action mailed on 28 October 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RODNEY MINTZ/Primary Examiner, Art Unit 3635